Appeal from a judgment of the County Court of Greene County (Battisti, Jr., J.), rendered May 15, 1990, convicting defendant upon his plea of guilty of two counts of the crime of assault in the second degree.
*841The record before us clearly shows that defendant waived his right to appeal as part of a negotiated plea bargain, that the waiver was knowing and voluntary, and that he fully understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). In any event, even if it is accepted that under the facts of this case the People were required to notify defendant of identification evidence they intended to use against him, his suppression motion on this question waived any objection concerning the timeliness of such notice (see, CPL 710.30 [3]; People v Bolling, 142 AD2d 733, lv denied 72 NY2d 955; People v Rivera, 73 AD2d 528, affd 53 NY2d 1005). The remaining contentions raised by defendant have been considered and rejected as either being waived or lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the appeal is dismissed.